U.S. Bancorp Fund Services, LLC 615 East Michigan Street, Milwaukee, Wisconsin53202 January 31, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: PROVIDENT MUTUAL FUNDS, INC. (the “Company”) File Nos.:033-06836 and 811-04722 Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of Provident Mutual Funds, Inc. is Post-Effective Amendment No. 39 to the Company’s Registration Statement on Form N-1A. Please direct any inquiries regarding this filing to me at (414) 765-5366.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Edward Paz Edward Paz, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
